     Case: 3:19-cv-00039-RAM-RM Document #: 91 Filed: 02/26/21 Page 1 of 2




                           DISTRICT COURT OF THE VIRGIN ISLANDS
                            DIVISION OF ST. THOMAS AND ST. JOHN

JEAN E. TOLUD and DIONNE G. SINCLAIR, )
                                      )
                  Plaintiffs,         )
                                      )
                  v.                  )              Case No. 3:19-cv-0039
                                      )
ALEXANDER S. BOUIS and TARA BOUIS,    )
                                      )
                  Defendants.         )
                                      )
                                      )

                                           ORDER
       THESE MATTERS came before the Court on several pretrial motions. For the reasons
stated on the record prior to the commencement of the bench trial on February 22, 2021, it
is hereby
       ORDERED that Defendants’ Motion in Limine to Preclude Plaintiffs from Offering Non-
Expert Testimony of Speculative Future Loss Rental Income, ECF No. 51, is DENIED without
prejudice; it is further
       ORDERED that Defendants’ Motion in Limine to Exclude Extrinsic Evidence of Fraud,
ECF No. 52, is DENIED without prejudice; it is further
       ORDERED that Defendants’ Motion in Limine to Preclude Plaintiffs from Offering Non-
Expert Testimony of Latent Structural Defects, ECF No. 53, is DENIED without prejudice; it is
further
       ORDERED that Defendants’ Motion in Limine to Prohibit Plaintiffs from Requesting a
Specific Dollar Amount be Awarded for Their Loss of Use, ECF No. 54, is DENIED without
prejudice; it is further
       ORDERED that Defendants’ Motion in Limine to Exclude Documents not Produced in
Discovery, ECF No. 55, is DENIED; it is further
       ORDERED that Defendants’ Motion in Limine to Exclude Plaintiffs’ Exhibits 9-19, ECF
No. 61, is DENIED; it is further
      Case: 3:19-cv-00039-RAM-RM Document #: 91 Filed: 02/26/21 Page 2 of 2
Tolud et al. v. Bouis et al.
Case No. 3:19-cv-0039
Order
Page 2 of 2

         ORDERED that Plaintiffs’ Motion to Exclude Documents that were not Produced in
Response to a Rule 34 Request for Production, ECF No. 70, is DENIED without prejudice; and
it is further
         ORDERED that Plaintiffs’ Combined Motion and Memorandum to Exclude Documents
Produced Pursuant to Subpoenas Issued after the Close of Discovery, ECF No. 80, is DENIED
without prejudice.


Dated: February 26, 2021                        /s/ Robert A. Molloy
                                                ROBERT A. MOLLOY
                                                District Judge
